Order entered August 2, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00798-CV

                     RUBICON REPRESENTATION, LLC, Appellant

                                               V.

                              PATRICK JOHNSON, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10036

                                          ORDER
       Appellant’s July 20, 2018 motion to extend the time to file a reply to appellee’s response

to its petition for permissive appeal is DENIED as MOOT. Appellant timely filed its reply on

July 25, 2018.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE